Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 1 of 18 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 MICHAEL J. CONN, M.D., on behalf of                 Case No.
 PATIENT CL,

                          Plaintiff,

                 v.

 HORIZON BLUE CROSS BLUE SHIELD OF
 NEW JERSEY, EMPIRE BLUE CROSS
 BLUE SHIELD, and NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 WELFARE FUND,

                          Defendants.


                                         COMPLAINT

       By way of this Complaint, and to the best of his knowledge, information and belief, formed

upon a reasonable inquiry under the circumstances, Plaintiff Michael J. Conn, M.D., on behalf of

Patient CL (“Plaintiff”), brings this action against Horizon Blue Cross Blue Shield of New Jersey

(“Horizon”), Empire Blue Cross Blue Shield (“Empire”), and New York City District Council of

Carpenters Welfare Fund (the “Plan Defendant”) (together, “Defendants”).

       1.      This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”), and its governing regulations, concerning Defendants’ under-reimbursement

to Plaintiff for post-mastectomy breast reconstruction surgical services.

       2.      Empire was the claims administrator of the Plan Defendant, under which the

Patient, CL, was the Plan beneficiary.

       3.      Under the Blue Card Program, which applied in this case, Empire was the Home

Plan, and Horizon was the Host Plan.



                                                 1
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 2 of 18 PageID: 2



        4.      Empire applied its own payment methodology, denied Plaintiff’s appeal of the

significant under-reimbursement of claims in this case, and imposed out-of-network patient

responsibility liability on the Patient.

        5.      Patient CL was initially diagnosed with breast cancer. She underwent a bilateral

mastectomy. On September 23, 2015, Dr. Conn performed the first stage of bilateral breast

reconstruction surgery. On December 28, 2015, Dr. Conn performed the second stage of bilateral

breast reconstruction surgery.

        6.      Dr. Conn does not participate in Horizon’s network of contracted health care

providers.

        7.      After each of these breast reconstruction surgeries, Plaintiff submitted invoices in

the form of CMS-1500 forms as required to Horizon for a total amount of $116,000.00.

Defendants reimbursed Plaintiff only $8,040.00, leaving an unreimbursed amount of $107,960.00,

or 93% of the total amount.

                                           JURISDICTION

        8.      The Court has subject matter jurisdiction over Plaintiff’s ERISA claims under 28

U.S.C. § 1331 (federal question jurisdiction).

        9.      The Court has personal jurisdiction over the parties because Plaintiff submits to the

jurisdiction of this Court, and Defendants systematically and continuously conduct business in the

State of New Jersey, and otherwise have minimum contacts with the State of New Jersey sufficient

to establish personal jurisdiction over them.

        10.     Venue is appropriately laid in this District under 28 U.S.C. § 1391 because (a)

Horizon resides, is found, has an agent, and transacts business in the District of New Jersey, (b)

Horizon conducts a substantial amount of business in the District of New Jersey, including

marketing, advertising and selling insurance products, and insures and administers group
                                                  2
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 3 of 18 PageID: 3



healthcare insurance plans both inside and outside the District of New Jersey; (c) Empire transacts

business in the District of New Jersey through its Host Plan, Horizon, under the Blue Card Program

and directly by sending appeal letters and other correspondence to its members in the State; and

(d) New York City District Council of Carpenters Welfare Fund transacts business in the District

of New Jersey by employing individuals in the State (including the Patient) and by providing health

insurance to those employees who are plan participants and beneficiaries of its Plan.

          11.   Venue is also appropriate under 29 U.S.C. § 1132(e)(2), which requires that an

ERISA plan participant has the right to bring suit where she resides or alleges that the violation of

ERISA occurred. Plaintiff alleges that Defendant violated ERISA within the District of New

Jersey.

                                            PARTIES

          12.   Plaintiff Michael J. Conn, M.D., is a Board-certified Plastic Surgeon by the

American Board of Plastic Surgery and the American Society of Plastic Surgeons. Dr. Conn

received his medical degree from Georgetown University School of Medicine. He has been in

practice for more than 20 years and specializes in breast reconstruction and other microsurgical

procedures. His principal office is in Teaneck, New Jersey.

          13.   Defendant Horizon Blue Cross Blue Shield of New Jersey is a health care insurance

company with offices located in New Jersey and offers Blue Cross Blue Shield-branded health

care insurance in the State of New Jersey. It is the claims administrator for the Plan Defendant.

          14.   Defendant Empire Blue Cross BlueShield is a health care insurance company with

offices located in New York City.

          15.   Defendant New York City District Council of Carpenters Welfare Fund is a self-

funded welfare benefit plan. Its principal office is 395 Hudson Street, New York, NY.



                                                 3
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 4 of 18 PageID: 4



                                  FACTUAL ALLEGATIONS

                                A.      The Blue Card Program

         16.   The Blue Card Program, in which each Blue Cross Blue Shield (“BCBS”) company

must participate, including Horizon and Empire, was the direct result of the practice of all the

BCBS companies, under the direction of the Blue Cross Blue Shield Association (“BCBSA”), to

engage in exclusive geographical market allocation. Under this practice, each BCBS company

was allocated a specific geographic market to market health insurance. This practice continues

today.

         17.   Horizon’s allocated exclusive market is the State of New Jersey. Accordingly, it

cannot offer health insurance in the State of New York (a portion of which is allocated to Empire).

         18.   Empire Blue Cross BlueShield’s allocated exclusive market is the downstate

counties of the State of New York. It cannot offer health insurance in any adjacent state or county.

It cannot offer health insurance in the State of New Jersey.

         19.   These restrictions insulate Horizon and Empire against competition from each other

in their respective exclusive geographic market areas.

         20.   As part of their mandatory agreement to participate in the Blue Card Program,

Horizon and Empire commit that other than in contiguous areas (counties adjacent to their

allocated geographical market areas), they will not contract, solicit or negotiate with providers

outside of their allocated geographical market areas.

         21.   To make this mandatory agreement work, the BCBSA created Home and Host

Plans.

         22.   The Blue Cross Blue Shield insurer in the exclusive geographical area through

which the member is enrolled is the Home Plan. In this case, it is Empire. The Blue Cross Blue



                                                 4
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 5 of 18 PageID: 5



Shield insurer located in the exclusive geographical area where the service is provided is referred

to as the Host Plan. In this case, it is Horizon.

        23.     When a provider network is involved, Empire would rely on Horizon’s network

under the Blue Card Program, since Horizon is the Host Plan where the provider’s services are

provided. Empire would still look to Horizon to determine whether Dr. Conn was in Horizon’s

network. In this case, Dr. Conn was out-of-network with Horizon. As noted above, Empire was

prohibited from contracting with Dr. Conn directly.

        24.     Under the Blue Card Program, Dr. Conn was required to and did bill Horizon, not

Empire, since the surgical services were rendered in New Jersey. Under the Blue Card program,

and in this case, Horizon was the agent of Empire.

              B.      The September 23, 2015 First-Stage Breast Reconstruction

        25.     One in eight women in the United States have or will develop breast cancer. Their

individual choices on how to treat their breast cancer – by a lumpectomy, mastectomy,

chemotherapy, radiation, and subsequent breast reconstruction – go well beyond treating and

removing the cancerous cells in their bodies because these choices must be based on their

individual identities. Breast reconstruction is a choice, and once made, under federal law it must

be fully covered.

        26.     Breast reconstruction is a federal mandate under the Women’s Health and Cancer

Rights Act (“WHCRA”), enacted in 1998, which requires that group health plans cover breast

reconstruction procedures after a mastectomy. This law, codified at 29 U.S.C. § 1185b, states:

        (a) In general. A group health plan . . . shall provide, in case of a participant or
        beneficiary who is receiving benefits in connection with a mastectomy and who
        elects breast reconstruction in connection with such mastectomy, coverage for –

                (1) all stages of reconstruction of the breast on which mastectomy has been
                    performed . . . in a manner determined in consultation with the attending
                    physician and the patient. Such coverage may be subject to annual
                                                    5
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 6 of 18 PageID: 6



                   deductibles and coinsurance provisions as may be deemed appropriate
                   and as are consistent with those established for other benefits under the
                   plan or coverage . . .

       (d)     Rule of construction. Nothing in this section shall be construed to prevent a
       group health plan or a health insurance issuer offering group health insurance
       coverage from negotiating the level and type of reimbursement with a provider for
       care provided in accordance with this section.

       27.      Under 29 U.S.C. § 1185b(c), a “group health plan, and a health insurance issuer

offering group insurance coverage in connection with a group health plan, may not (2) penalize or

otherwise reduce or limit the reimbursement of an attending provider . . .” Under 29 U.S.C. §

1185b(d), a group health plan or insurer may negotiate with a provider. Therefore, under the

WHCRA and the terms of the Plan the Defendants should have, but failed to, negotiate with

Plaintiff to eliminate the balance bill and all other out-of-network patient liability amounts.

       28.      The WHCRA was enacted in October 21, 1998, not only because of horror stories

of “drive-through mastectomies” where women were forced into four-hour out-patient mastectomy

surgeries by their insurance companies to save money, but because of denials of coverage for

breast reconstruction on the basis that such reconstruction was cosmetic. As Senator Snowe stated

in committee:

       We have also found that breast reconstructive surgery is considered cosmetic
       surgery. Well, it is not. Forty-three percent of women who want to undergo breast
       reconstructive surgery cannot because it is deemed cosmetic. And that is wrong.
       Breast reconstructive surgery is designed to restore a woman’s wholeness.

144 Cong. Rec. § 4644 at *4648 (May 12, 1998).

       29.      Accordingly, breast reconstruction was a covered service under Patient CL’s Plan.

       30.      Because a woman must and does have a choice about her body, this includes the

choice of what specialist she can trust for her breast reconstruction procedures. Breast

reconstruction is a complex surgery. It involves the placement of a tissue expander in flaps that

will become the reconstructed breasts. The tissue expander expands the skin and allows the
                                                  6
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 7 of 18 PageID: 7



subsequent placement of the breast implant. The tissue itself that creates the flaps are harvested

from other areas of the body, such as the upper back, the abdominal area, or the buttocks. This

tissue is then shaped into symmetrical breasts and areolas and nipples are created. This is highly

specialized surgery performed by plastic surgeons who are board-certified and who have

completed a post-residency fellowship in plastic surgery and reconstructive surgery.

        31.    On September 23, 2015, Patient CL underwent the first stage of bilateral breast

reconstruction at Englewood Hospital and Medical Center. This involved the placement of tissue

expanders. Dr. Conn received prior authorization from Empire for this medically necessary

procedure.

        32.    After performing this first-stage breast reconstruction surgery, Plaintiff submitted

an invoice on a CMS-1500 form to Horizon, as required, for $67,500.00. The billed amounts, paid

amounts, and CPT codes were as follows:

CPT            Billed Amount                 Paid Amount            Recoded

19357-LT       $19,500.00                    $4,480.29              19357-50

19357-RT       $19,500.00                    $0

15734-LT       $14,250.00                    $0

15734-RT       $14,250.00                    $0

Total          $67,500.00                    $4,480.29

CPT code 19357 is breast reconstruction. CPT code 15734 is a skin procedure. It is separately

compensable. Empire under-reimbursed the procedure billed under CPT code 19357, and

unlawfully bundled CPT code 15734 and CPT code 19357, resulting in its refusal to pay any

amounts for CPT code 15734.

        33.    Plaintiff filed a first-level appeal concerning the amount of Defendant’s

reimbursement of Plaintiff’s bill on July 1, 2016.
                                                  7
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 8 of 18 PageID: 8



       34.     Empire denied this appeal in a letter dated July 15, 2016. It stated: “The claim

processed at the maximum allowable amount as the provider is non participating with the

member’s contract.” It further stated: “The claim was reimburse [sic] 250 percent of the National

Medicare rate under schedule 354.”

       35.     The Plan SPD does not specify that the Allowed Amount for non-participating

providers is based on 250% of the Medicare rate. It states: “The Allowed Amount is the maximum

charge the plan recognizes for any service and on which plan payments are based.” The

“maximum charge” is undefined.

       36.     On July 29, 2016, Plaintiff filed a first-level appeal concerning the amount of

Defendant’s reimbursement of Plaintiff’s bill.

       37.     Empire denied this appeal in a letter dated September 8, 2016. It stated: “This claim

was paid at the Maximum Allowed Amount available and no additional reimbursement is

possible.”

       38.     Plaintiff exhausted the Patient’s administrative remedies.

               C.     December 28, 2015 Second-Stage Breast Reconstruction

       39.     On December 28, 2015, Dr. Conn performed the second-stage breast reconstruction

on Patient CL, shaping the breasts and inserting permanent breast implants after the tissue

expander was deflated and removed. Dr. Conn received prior authorization for this medically

necessary surgery.

       40.     Plaintiff submitted an invoice on a CMS-1500 form, as required, for $49,000.00.

The billed amounts, paid amounts, and CPT codes were as follows:

CPT            Billed Amount                 Paid Amount             Recoded

19342-RT       $24,500.00                    $3,560.10               19342-50

19342-LT       $24,500.00                    $0
                                                  8
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 9 of 18 PageID: 9



Total           $49,000.00                      $3,560.10

CPT code 19342 is breast reconstruction.

        41.     Defendants determined that the Allowed Amount for the December 28, 2015,

surgery was $3,560.10, leaving an unpaid amount of $45,439.90.

        42.     Plaintiff filed a first-level appeal concerning Plaintiff’s bill on July 1, 2016. Empire

denied this appeal on July 14, 2016. It stated: “After further review of the above claim, we have

determined that the charges for the services rendered have been processed correctly.” It further

stated: “Out of network reimburse [sic] 250 percent of the National Medicare rate under schedule

354.” The existence of virtually identical language from Empire’s denial of the first-level

reconstruction appeal (including the typographic error in the appeal letter) demonstrates that the

denial letter itself was boilerplate.

        43.     The Plan SPD does not specify that the Allowed Amount for non-participating

providers is based on 250% of the Medicare rate. It states: “The Allowed Amount is the maximum

charge the plan recognizes for any service and on which plan payments are based.” The

“maximum charge” is undefined.

        44.     Plaintiff filed a second-level appeal. Empire denied the appeal on September 8,

2016. It stated: “The claim processed at the Maximum Allowable Amount and no additional

reimbursement is possible.”

        45.     Plaintiff thereby exhausted the Patient’s administrative remedies.

        46.     Patient CL assigned her payments to Plaintiff. The Assignment stated, in pertinent

part:

        I hereby assign and convey to the fullest extent permitted by law any and all benefit
        and non-benefit rights (including the right to any payments) under my health
        insurance policy or benefit plan to Dr. Michael J. Conn . . . with respect to . . . bring
        any appeal, lawsuit, or administrative proceeding, for and on my behalf, in my name

                                                   9
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 10 of 18 PageID: 10



        against any person and/or entity involved in the determination of benefits under any
        insurance policy or benefit plan.

        47.      Plaintiff received a Designation of Authorized Representative from Patient CL. It

stated, in relevant part:

        I hereby appoint as a Designated Authorized Representative each of my Providers
        and . . . lawyers (including the Law Offices of Cohen and Howard) . . . [including
        the] right of my Authorized Representative to pursue . . . litigation or otherwise
        under any Federal or State law with respect to payment for services provided by a
        Provider to me, including penalties, interest, and attorney fees.

        48.     ERISA allows an Authorized Representative to bring litigation on behalf of a Plan

Participant or Beneficiary of an ERISA Plan.

        49.     Breast reconstruction was a covered service under Patient CL’s Plan because it was

mandated under the WHCRA.

        50.     Notwithstanding this federal mandate, upon information and belief Horizon did not

have any providers with admitting privileges at Englewood Hospital and Medical Center in its

network who were qualified to perform the two-stage breast reconstruction surgery that was

performed on Patient CL.

        51.     Defendants’ decision to assess the patient $107,960.00 in out-of-pocket costs for

breast reconstruction surgeries that must be covered is not a coverage decision. It is, instead, a

decision forcing Patient CL to self-insure her own breast reconstruction surgery, in violation of

the WHCRA.

                D.      Failure to Cover Breast Reconstruction under New Jersey Law

        52.     It is also in violation of New Jersey law. On May 3, 2013, the Commissioner of

New Jersey’s Department of Banking and Insurance (“DOBI”) issued Bulletin 13-10 based on

New Jersey statutes, noting that “It has come to the Department’s attention that there have been

recurring instances of the inability of patients to obtain in-network benefits for the services of non-


                                                  10
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 11 of 18 PageID: 11



network surgeons performing breast reconstruction as part of the surgical procedure in which a

mastectomy is performed. In some cases, carriers have been declining patient requests to use out-

of-network surgeons, asserting the availability of in-network surgeons. However, the in-network

surgeons frequently do not perform, or are not qualified to perform, the particular type of requested

reconstructive surgery.”

        53.    In this case, Defendants did not decline Patient CL’s request to have Dr. Conn

perform her breast reconstruction surgeries. Rather, knowing that there was no in-network

provider who could perform these surgeries, Defendants paid Plaintiff the out-of-network rate

which forced Patient CL to self-insure her own breast reconstruction surgeries.

        54.    The DOBI Commissioner concluded that when an insurer in New Jersey did not

have a breast reconstruction surgeon in its network, it should approve the use of an out-of-network

specialist but ensure that its member receives this service at the in-network co-pay amount. This

requirement ensures that a cancer patient under New Jersey law and with coverage under the

WHCRA, as here, does not face ruinous balance bills simply by choosing an out-of-network

specialist.

        55.    Defendants violated this law. Defendants should have ensured that Patient CL

received her breast reconstruction surgery at the in-network level of patient responsibility. Instead,

Patient CL was charged out-of-network-level co-pays and faces balance billing.

               E.      Full and Fair Review under ERISA

        56.    29 C.F.R. § 2560.503-1(g) provides as follows:

        Manner and content of notification of benefit determination.


        (1) The plan administrator shall provide a claimant with written or electronic
        notification of any adverse benefit determination. Any electronic notification shall
        comply with the standards imposed by 29 CFR 2520.104b-1(c)(1)(i), (iii), and (iv).

                                                 11
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 12 of 18 PageID: 12



        The notification shall set forth, in a manner calculated to be understood by the
        claimant -

        (i) The specific reason or reasons for the adverse determination;

        (ii) Reference to the specific plan provisions on which the determination is based;

        (iii) A description of any additional material or information necessary for the
        claimant to perfect the claim and an explanation of why such material or
        information is necessary;

        (iv) A description of the plan's review procedures and the time limits applicable to
        such procedures, including a statement of the claimant's right to bring a civil action
        under section 502(a) of the Act following an adverse benefit determination on
        review;

        (v) In the case of an adverse benefit determination by a group health plan -

        (A) If an internal rule, guideline, protocol, or other similar criterion was relied upon
        in making the adverse determination, either the specific rule, guideline, protocol,
        or other similar criterion; or a statement that such a rule, guideline, protocol, or
        other similar criterion was relied upon in making the adverse determination and that
        a copy of such rule, guideline, protocol, or other criterion will be provided free of
        charge to the claimant upon request.

        57.     Defendants did not provide the information required by 29 C.F.R. § 2560.503-1(g),

in violation of ERISA and the rules promulgated thereunder. Defendants did not provide full and

fair review to Plaintiff.

        58.     In its July 15, 2016, appeal denial letter, Empire stated: “The claim processed at the

maximum allowable amount as the provider is non participating with the member’s contract.”

Empire did not provide the specific reasons for the denial; refer to the specific plan provisions on

which the determination was based; or describe the plan's review procedures.

        59.     In its July 14, 2016, appeal denial letter Empire stated: After further review of the

above claim, we have determined that the charges for the services rendered have been processed

correctly.” Empire did not provide the specific reasons for the denial; refer to the specific plan

provisions on which the determination was based; or describe the plan's review procedures.

                                                  12
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 13 of 18 PageID: 13



       60.     In its September 8, 2016, appeal denial letter, Empire stated: “This claim was paid

at the Maximum Allowed Amount available and no additional reimbursement is possible.” Empire

did not provide the specific reasons for the denial; refer to the specific plan provisions on which

the determination was based; or describe the plan's review procedures.

       61.     In its September 8, 2016, appeal denial letter, Empire stated: “The claim processed

at the Maximum Allowable Amount and no additional reimbursement is possible.” Empire did not

provide the specific reasons for the denial; refer to the specific plan provisions on which the

determination was based; or describe the plan's review procedures.

       62.     Language from 29 C.F.R. § 2560.503-1(g) is excerpted, as required, in the Plan’s

SPD, as follows:

       Notice of Decision on Review

       The decision on any review of your claim (both before and after the voluntary third
       level of appeal) will be given to you in writing. The notice of a denial of a claim
       on review will state:

   ◼ The specific reason(s) for the determination.
   ◼ Reference to the specific plan provision(s) on which the determination is based.
   ◼ A statement that you are entitled to receive reasonable access to and copies of all
     documents relevant to your claim, upon request and free of charge.
   ◼ A statement describing the plan’s voluntary appeal procedures and your right to
     obtain the information about such procedures.
   ◼ A statement of your right to bring a civil action under ERISA following an adverse
     benefit determination on review.

       63.     Defendants provided none of these required statements in any of the appeal denial

letters, including, for the second-level appeal denial letter, the statement of the right to bring an

action under ERISA.

       64.     The required language also applies to adverse benefit determinations made in

EOBs. When Empire issued EOBs for each of the lowered reimbursements at issue in this case, it

failed to provide any explanation, much less the detailed explanation required by ERISA.


                                                 13
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 14 of 18 PageID: 14



       65.     Through this failure, Defendants violated ERISA.

       66.     Under ERISA, upon a failure to follow the procedures set out in the Plan, as here,

the claimant is deemed to have exhausted her administrative remedies.

       67.     Deemed exhaustion is set out in 29 C.F.R. § 2560-503-1, which states:

       [I]n the case of the failure of a plan to establish or follow claims procedures
       consistent with the requirements of this section, a claimant shall be deemed to have
       exhausted the administrative remedies available under the plan and shall be entitled
       to pursue any available remedies under section 502(a) of [ERISA] on the basis that
       the plan has failed to provide a reasonable claims procedure that would yield a
       decision on the merits of the claim.

               F.     The Fiduciary Duties of the Plan Defendant

       68.     The Plan Defendant is a fiduciary, and under ERISA § 404(a)(1)(B), 29 U.S.C. §

1104 (a)(1)(B) it must discharge its duties solely in the interest of Plan participants and

beneficiaries like Patient CL.    It cannot permit its claims administrator to make claims

determinations that would violate the terms of its SPD.

       69.     In this case, the Plan Defendant breached its fiduciary duties under ERISA by

permitting the Horizon and Empire to make coverage decisions for breast reconstruction for Patient

CL, a beneficiary of the Plan, in violation of the Plan’s SPD which covered breast reconstruction

in accordance with the WHCRA, and by failing to provide the required language when it made

adverse benefit determinations.

                                           COUNT I

         CLAIM AGAINST DEFENDANT HORIZON FOR UNPAID BENEFITS
           UNDER EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA

       70.   Defendant Horizon is obligated to pay benefits to the Defendant Plan beneficiary in

accordance with the terms of the Defendant Plan’s SPD, and in accordance with ERISA. This

obligation arises under the Blue Card Program, and under ERISA.



                                               14
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 15 of 18 PageID: 15



       71.     Defendant Horizon violated its legal obligations under this ERISA-governed Plan

when it, together with Empire and as its agent, under-reimbursed Plaintiff for breast reconstruction

surgeries provided to Patient CL by Plaintiff, in violation of the terms of the Plan SPD and in

violation of ERISA § 502(a)(l)(B), 29 U.S.C. § 1132(a)(l)(B), for failing to provide the SPD to the

Plan beneficiary and Plaintiff, and for failing to provide for full and fair review.

       72.     Plaintiff submitted invoices to Defendant Horizon $116,000.00.

       73.     Defendant Horizon together with Defendant Empire determined that the Allowed

Amount was $8,040.00, leaving an under-reimbursed amount of $107,960.00. Defendant thereby

reimbursed 7% of the total amount.

       74.     Defendant Horizon acted as Empire’s agent under the Blue Card Program. Plaintiff

was required to bill all amounts directly to Horizon.

       75.      Plaintiff seeks unpaid benefits and statutory interest back to the date Plaintiff’s

claims were originally submitted to Defendant Horizon. It also seeks attorneys’ fees, costs,

prejudgment interest and other appropriate relief against Defendant Horizon.

                                             COUNT II

          CLAIM AGAINST DEFENDANT EMPIRE FOR UNPAID BENEFITS
            UNDER EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA

       76.    Defendant Empire is obligated to pay benefits to the Defendant Plan beneficiary in

accordance with the terms of the Defendant Plan’s SPD, and in accordance with ERISA. This

obligation arises under the Blue Card Program, and under ERISA.

       77.     Defendant Empire violated its legal obligations under the Plan when it, together

with Horizon, under-reimbursed Plaintiff for breast reconstruction surgeries provided to Patient

CL by Plaintiff, in violation of the terms of the SPD and in violation of ERISA § 502(a)(l)(B), 29




                                                  15
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 16 of 18 PageID: 16



U.S.C. § 1132(a)(l)(B), for failing to provide the SPD to the Plan beneficiary and Plaintiff, and for

failing to provide for full and fair review.

       78.     Defendant Empire together with Defendant Horizon determined that the Allowed

Amount was $8,040.00, leaving an under-reimbursed amount of $107,960.00. Defendant thereby

reimbursed 7% of the total amount.

       79.     Plaintiff seeks unpaid benefits and statutory interest back to the date Plaintiff’s

claims were originally submitted to Defendant Horizon. It also seeks attorneys’ fees, costs,

prejudgment interest and other appropriate relief against Defendant Empire.

                                               COUNT III

               CLAIM AGAINST NEW YORK CITY DISTRICT COUNCIL
              OF CARPENTERS WELFARE FUND FOR UNPAID BENEFITS
              UNDER EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA

       80.     Defendant Plan, which is self-funded, is obligated to pay benefits to Patient CL in

accordance with the terms of the its SPD, and in accordance with ERISA.

       81.     Defendant Plan violated its legal obligations when it, together with Horizon and

Empire, under-reimbursed Plaintiff for breast reconstruction surgeries provided to Patient CL by

Plaintiff, in violation of the terms of the SPD and in violation of ERISA § 502(a)(l)(B), 29 U.S.C.

§ 1132(a)(l)(B), for failing to provide the SPD to the Plan beneficiary and Plaintiff, and for failing

to provide for full and fair review.

       82.     Defendant Plan is liable for Defendant Empire together with Defendant Horizon in

determining that the Allowed Amount was $8,040.00, leaving an under-reimbursed amount of

$107,960.00. Defendant Plan thereby reimbursed 7% of the total amount.

       83.     Plaintiff seeks unpaid benefits and statutory interest back to the date Plaintiff’s

claims were originally submitted to Defendant Horizon. It also seeks attorneys’ fees, costs,

prejudgment interest and other appropriate relief against Defendant Plan.
                                                  16
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 17 of 18 PageID: 17




                                            COUNT IV

              CLAIM AGAINST NEW YORK CITY DISTRICT COUNCIL
          OF CARPENTERS WELFARE FUND FOR BREACH OF FIDUCIARY
           DUTY IN VIOLATION OF ERISA 404 § (A)(1)(B) AND 502 § (A)(3)

       84.     The Plan Defendant is a fiduciary, and under ERISA § 404(a)(1)(B), 29 U.S.C. §

1104 (a)(1)(B) it must discharge its duties solely in the interest of the Plan and Beneficiary.

       85.     The Plan Defendant must act prudently with the care, skill, prudence, and diligence

that a prudent fiduciary would use, and must ensure that it is acting in accordance with Plan

documents, such as its SPD.

       86.     An ERISA fiduciary cannot fully delegate its fiduciary responsibilities to another

entity. The Plan Defendant cannot fully delegate its fiduciary responsibilities to administer claims

to a claims administer and be free of its fiduciary responsibilities under ERISA. It cannot, in this

case, fully delegate its fiduciary responsibilities to administer claims to Empire.

       87.     As a fiduciary, the Plan Defendant owed Plaintiff a duty of loyalty and the

avoidance of self-dealing. It cannot permit its claims administrator to make claims determinations

that would violate the terms of its SPD.

       88.     The Plan Defendant breached its duty of loyalty and violated its fiduciary

responsibilities to Plaintiff by failing to ensure that its claims administrator under the Blue Card

Program was reimbursing Plaintiff according to the Plan Defendant’s SPD. Instead, Defendant

Empire and Horizon as agent for Empire under-reimbursed Plaintiff for two surgeries. These two

surgeries were covered under the terms of the SPD and under the WHCRA.

       89.     In addition, the Plan Defendant failed to monitor and correct Horizon’s and

Empire’s misconduct, despite the Plan Defendant’s continuing fiduciary duty to do so.

                                                 17
Case 2:20-cv-00234-JMV-SCM Document 1 Filed 01/07/20 Page 18 of 18 PageID: 18



       90.     Plaintiff seeks relief under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), which

includes declaratory relief, surcharge, profits, and removal of a fiduciary that breached its duties.

       WHEREFORE, Plaintiff demands judgment in its favor against Defendants as follows:

               (a)     Ordering Defendants to recalculate and issue unpaid benefits to Plaintiff;

               (b)     Ordering declaratory relief, surcharge, profits, and removal of the Plan

Defendant for breach of its fiduciary duty and loyalty;

               (c)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ fees under ERISA, and costs and expenses in amounts to be determined by

the Court;

               (d)     Awarding prejudgment interest; and

               (e)     Granting such other and further relief as is just and proper.

Dated: January 7, 2020

                                                      /s/ Michael F. Fried
                                                      AXELROD LLP
                                                      354 North Fourth Avenue
                                                      Highland Park, NJ 08904
                                                      (732) 718-6171
                                                      mfried@axelrodllp.com

                                                      Robert J. Axelrod
                                                      AXELROD LLP
                                                      800 Third Avenue, Suite 2800
                                                      New York, NY 10022
                                                      (646) 448-5263
                                                      rjaxelrod@axelrodllp.com

                                                      Leslie S. Howard
                                                      COHEN HOWARD LLP
                                                      766 Shrewsbury Avenue, Suite 200
                                                      Tinton Falls, NJ 07724
                                                      (732) 747-5202
                                                      lhoward@cohenhoward.com

                                                      Attorneys for Michael J. Conn, M.D., on
                                                      behalf of Patient CL
                                                 18
